 Case 2:15-cv-06633-CAS-SS Document 409 Filed 04/10/19 Page 1 of 20 Page ID #:10618



 1   LAW OFFICE OF DAVID W. WIECHERT
     DAVID W. WIECHERT (Cal. Bar No. 94607)
 2   JAHNAVI GOLDSTEIN (Cal. Bar No. 245084)
 3   WILLIAM J. MIGLER (Cal. Bar No. 318518)
     27136 Paseo Espada, Suite B1123
 4   San Juan Capistrano, California 92675
     Telephone: (949) 361-2822
 5   Facsimile: (949) 361-5722
     Email: dwiechert@aol.com
 6   Email: jahnavi@davidwiechertlaw.com
 7   Email: william@davidwiechertlaw.com
 8   Attorneys for Defendants
     Kiarash Jam and Integrated Administration, Inc.
 9
10
                            IN THE UNITED STATES DISTRICT COURT
11
          FOR THE CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
12
13   THE WIMBLEDON FUND, SPC (CLASS               C.D. Cal. Consolidated Case No.
14   TT),                                         2:15-cv-6633-CAS-AJWx
                                                  Honorable Christina A. Snyder
15         Plaintiff,
16                                                DEFENDANT KIARASH JAM’S
     v.                                           NOTICE OF MOTION AND MOTION
17                                                FOR SUMMARY JUDGMENT;
18   GRAYBOX, LLC; INTEGRATED                     MEMORANDUM OF POINTS AND
     ADMINISTRATION; EUGENE SCHER,                AUTHORITIES; DECLARATION OF
19   AS TRUSTEE OF BERGSTEIN TRUST;               KIARASH JAM; DECLARATION OF
20   CASCADE TECHNOLOGIES CORP.,                  DAVID WIECHERT
     and THE LAW OFFICES OF HENRY N.
21   JANNOL,                                      Filed concurrently with:
22                                                Proposed Statement of Uncontroverted Facts
          Defendants.                             and Conclusions of Law in Support of
23                                                Motion for Summary Judgment
24
     THE WIMBLEDON FUND, SPC (CLASS
25   TT),                                         Hearing Date: May 13, 2019
26                                                Time:         10:00 a.m.
               Plaintiff,                         Courtroom: 8D
27
28   v.
30
31              DEFENDANT KIARASH JAM’S MOTION FOR SUMMARY JUDGMENT
 Case 2:15-cv-06633-CAS-SS Document 409 Filed 04/10/19 Page 2 of 20 Page ID #:10619



 1   DAVID BERGSTEIN; JEROME
 2   SWARTZ; AARON GRUNFELD; and
     KIARASH JAM.,
 3
           Defendants.
 4
 5
 6   AND CONSOLIDATED ACTIONS AND
     RELATED THIRD-PARTY ACTIONS.
 7
 8
 9         PLEASE TAKE NOTICE that on May 13, 2019 at 10:00 a.m. in Courtroom 8D of
10   the above-captioned Court located at 350 West First Street, Los Angeles, California
11   90012, Defendant Kiarash Jam (“Jam” or “Defendant”) will, and hereby does, move the
12   Court pursuant to Federal Rule of Civil Procedure 56 for an order granting him summary
13   judgment on the Plaintiff’s singular claim that he is the alter-ego of Advisory IP Services,
14   Inc. f/k/a Swartz IP Services, Group, Inc. (“SIP”) and thus personally liable for its
15   obligations to Plaintiff.
16         This motion is made following the conference of counsel pursuant to C.D. Cal.
17   Local Rule 7-3, which occurred on April 2, 2019 via a telephone call.
18         Defendant makes the instant motion on three independent grounds: (1) that there is
19   no genuine dispute of material fact that he was never a shareholder of SIP, and thus as a
20   matter of Texas law, he cannot be SIP’s alter-ego; (2) that there is no genuine dispute of
21   material fact that Defendant’s involvement with SIP does not rise to the level of being
22   SIP’s alter-ego under Texas law; and (3) that, even assuming, aruendo that Defendant is
23   SIP’s alter-ego, Plaintiff has already settled with SIP and, under Texas law, has released
24   Defendant by virtue of Plaintiff’s settlement with SIP.
25         This motion is based on this notice of motion, the attached memorandum of points
26   and authorities, the Proposed Statement of Uncontroverted Facts and Conclusions of Law
27   in Support of Motion for Summary Judgment filed concurrently, the Declarations of
28   Defendant and David Wiechert, all pleadings, files, and records in this action, and on any
30                                                2
31              DEFENDANT KIARASH JAM’S MOTION FOR SUMMARY JUDGMENT
 Case 2:15-cv-06633-CAS-SS Document 409 Filed 04/10/19 Page 3 of 20 Page ID #:10620



 1   further argument and evidence as may be presented to the Court at or before the date of
 2   the hearing on this motion.
 3                                         Respectfully submitted,
 4
 5   Dated: April 10, 2019                 LAW OFFICE OF DAVID W. WIECHERT
 6                                         By: /s/ David W. Wiechert
 7                                         David W. Wiechert
                                           Jahnavi Goldstein
 8                                         William J. Migler
 9                                         Attorneys for Defendants
                                           Kiarash Jam and Integrated Administration, Inc.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
30                                              3
31             DEFENDANT KIARASH JAM’S MOTION FOR SUMMARY JUDGMENT
 Case 2:15-cv-06633-CAS-SS Document 409 Filed 04/10/19 Page 4 of 20 Page ID #:10621



 1                                             TABLE OF CONTENTS
 2   I.     INTRODUCTION ..................................................................................................... 1
 3
     II.    STATEMENT OF UNDISPUTED FACT ................................................................ 3
 4
     III.   LEGAL ARGUMENT .............................................................................................. 6
 5
 6          A.       Motion for Summary Judgment Standard ....................................................... 6

 7          B.       Texas Law Governs Wimbledon’s Alter-Ego Claims against Jam ................. 7
 8          C.       Wimbledon’s Claim that Jam is SIP’s Alter-ego Fails as a Matter of
 9                   Law Because Jam was Never a Shareholder in SIP. ....................................... 7

10          D.       Alternatively, There Is No Genuine Dispute that Jam Did Not
                     Control and Dominate SIP – Rather, all Indications Point to
11                   Bergstein Being SIP’s Sole Alter-ego. ............................................................ 9
12
            E.       Alternatively, Even if, Arguendo, Jam Is SIP’s Alter-ego,
13                   Wimbledon’s Claims against Jam Have Been Settled by Virtue of
14                   Wimbledon’s Settlement With and Release of SIP via the
                     Settlement Agreement. .................................................................................. 11
15
     IV.    CONCLUSION ....................................................................................................... 13
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                i
30               DEFENDANT KIARASH JAM’S NOTICE OF MOTION AND MOTION FOR
31                                SUMMARY JUDGMENT
 Case 2:15-cv-06633-CAS-SS Document 409 Filed 04/10/19 Page 5 of 20 Page ID #:10622



 1                                               TABLE OF AUTHORITIES
     Cases
 2
 3   Amoco Chem. Co. v. Tex Tin Corp., 925 F. Supp. 1192 (S.D. Tex. 1996) .......................... 7

 4   Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) ........................................................ 6
 5   Assessment Appeals Services, LLC v. Corolla Centers, Inc., No. B169461,
 6   2005 WL 249392 (Cal. Ct. App. Feb. 3, 2005) ................................................................... 9

 7   Bollore S.A. v. Import Warehouse, Inc., 448 F.3d 317 (5th Cir. 2006) ........................... 7, 8
 8
     Castleberry v. Branscum, 721 S.W.2d 270 (Tex. 1986)...................................................... 8
 9
     Dassault Falcon Jet Corp. v. Oberflex, Inc., 909 F. Supp. 345
10   (M.D.N.C. 1995) ................................................................................................................ 11
11
     Endsley Elec., Inc. v. Altech, Inc., 378 S.W.3d 15
12   (Tex. App. – Texarkana 2012) ......................................................................................... 7, 9
13   Ferens v. John Deere Co., 494 U.S. 516 (1990) ................................................................. 7
14
     Firstmark Capital Corp. v. Hempel Financial Corp., 859 F.2d 92
15   (9th Cir. 1988) ..................................................................................................................... 9
16   Krainz v. Kodiak Resources, Inc., 436 S.W.3d 325 (Tex. App. – Austin 2013) ................. 8
17
     Lewis v. Exxon Co., USA, 786 S.W.2d 724 (Tex. App. – El Paso 1989) .......................... 12
18
     Lisanti v. Dixon, 147 S.W.3d 638 (Tex. App. – Dallas 2004) ............................................. 9
19
     Mancorp, Inc. v. Culpepper, 802 S.W.2d 226 (Tex. 1990) ................................................. 9
20
21   McMillen v. Klingensmith, 467 S. W.2d 193 (Tex. 1971) ................................................. 12
22   Nichols v. Tseng Hsiang Lin, 282 S.W.3d 743 (Tex. App. – Dallas 2009) ....................... 10
23   Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Cos., Inc., 210 F.3d 1099
24   (9th Cir. 2000) ..................................................................................................................... 6
25   Peliculas Y Videos Internacionales, S.A. de C.V. v. Harriscope of Los
26      Angeles, Inc., 302 F. Supp. 2d 1131 (C.D. Cal. 2004) ................................................... 6

27   Permian Petroleum Co. v. Petroleos Mexicanos, 934 F.2d 635
     (5th Cir. 1991) ..................................................................................................................... 8
28
                                                                      ii
30                 DEFENDANT KIARASH JAM’S NOTICE OF MOTION AND MOTION FOR
31                                  SUMMARY JUDGMENT
 Case 2:15-cv-06633-CAS-SS Document 409 Filed 04/10/19 Page 6 of 20 Page ID #:10623



 1
 2   Ravelo Monegro v. Rosa, 211 F.3d 509, 513 n. 3 (9th Cir. 2000) ....................................... 7
 3
     Richard Nugent and CAO, Inc. v. Estate of Ellickson, 543 S.W.3d 243
 4   (Tex. App. – Houston 2018) .............................................................................................. 12
 5   Riddle v. Leuschner, 51 Cal. 2d 574 (1959) ........................................................................ 9
 6
     Ruiz v. Conoco, Inc., 868 S.W.2d 752 (Tex. 1993) ........................................................... 12
 7
     Schlumberger Logelco Inc. v. Morgan Equipment Co., No. C-94-1776 MHP,
 8   1996 WL 251951 (N.D. Cal. May 3, 1996) ....................................................................... 11
 9
     T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626
10   (9th Cir. 1987) ..................................................................................................................... 6
11   Van Dusen v. Barrack, 376 U.S. 612 (1964) ....................................................................... 7
12
     Wehlage v. EmpRes Healthcare Inc., 821 F. Supp. 2d 1122 (N.D. Cal. 2011) ................. 11
13
     Statutes
14
15   28 U.S.C § 1404(a) .............................................................................................................. 7

16   Federal Rule of Civil Procedure 56 ..................................................................................... 6
17   Other Authorities
18   Restatement (Second) of Conflict of Laws §§ 307 (1971) .................................................. 7
19
     https://en.wikipedia.org/wiki/Kia_Jam .............................................................................. 11
20
21
22
23
24
25
26
27
28
                                                                      iii
30                 DEFENDANT KIARASH JAM’S NOTICE OF MOTION AND MOTION FOR
31                                  SUMMARY JUDGMENT
 Case 2:15-cv-06633-CAS-SS Document 409 Filed 04/10/19 Page 7 of 20 Page ID #:10624



 1                    MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         Defendant Kiarash Jam (“Jam”) simply should not be a party to this matter.
 4   Plaintiff The Wimbledon Fund, SPC (Class TT)’s (“Wimbledon”) alter-ego allegations
 5   against Jam fail both factually and as a matter of law. The only alter-ego of Advisory
 6   Services, Inc. f/k/a Swartz IP Services Group, Inc. (“SIP”), if there ever was one, is prior
 7   co-defendant, SIP creator, SIP shareholder, sole director, president and secretary, deal and
 8   settlement negotiator, and singular SIP bank account signatory – David Bergstein
 9   (“Bergstein”). Furthermore, under the applicable law, any alter-ego of SIP has effectively
10   been released by nature of Wimbledon’s November 2017 “Confidential Compromise
11   Settlement and Release Agreement” (the “Settlement Agreement”) with SIP.
12         Jam is embroiled in this matter because of his unfortunate naivety and loyalty to
13   Bergstein, whom he became acquainted with through their mutual involvement in the film
14   industry. Despite Bergstein’s negative publicity mainly relating to contentious bankruptcy
15   actions, Jam believed Bergstein to be an astute and reputable businessman, as Jam had
16   first-hand seen Bergstein persevere against his critics and litigation adversaries (in fact
17   Bergstein prevailed in his bankruptcy lawsuits and negotiated the approximately $660
18   million sale of Miramax, which greatly impressed Jam). Between 2010 and 2014 Jam
19   was drawn into many of Bergstein’s business dealings, including related to SIP, wherein
20   Jam relied on Bergstein, and Bergstein’s many professional contacts and attorneys.
21         In December 2010 Bergstein caused the creation of SIP, a Texas corporation. In
22   fall of 2011 Bergstein solely negotiated on behalf of SIP with Wimbledon’s
23   representatives in connection with Wimbledon’s transfer of over $17,000,000 to SIP.
24   Bergstein was the sole signatory on SIP’s three bank accounts and controlled the inflow
25   and outflow of Wimbledon’s funds from these accounts. Wimbledon’s investment into
26   SIP was made pursuant to a November 2011 Note Purchase Agreement (“NPA”) and
27   accompanying Reference Notes, both of which were executed by Jam on SIP’s behalf as
28   its Vice President. Jam’s signatures on the SIP NPA and Reference Notes were made at
30                                                 1
31              DEFENDANT KIARASH JAM’S MOTION FOR SUMMARY JUDGMENT
 Case 2:15-cv-06633-CAS-SS Document 409 Filed 04/10/19 Page 8 of 20 Page ID #:10625



 1   the instruction of Bergstein. Jam routinely received instructions from Bergstein and/or
 2   Bergstein’s assistant Frymi Biedak (Biedak). Jam’s role as signatory of the NPA and
 3   accompanying Reference Notes had no import to Wimbledon. Jam did not read or
 4   understand what he was signing but signed based on his reliance and trust in Bergstein, in
 5   Bergstein’s many attorneys vetting Bergstein’s deals, and in the agents of Weston Capital
 6   Asset Management, LLC (“Weston”), who also frequently requested Jam’s signature. Jam
 7   had no ownership or control of SIP whatsoever and pursuant to SIP’s corporate and filed
 8   records, Jam was never formally identified as Vice President or any other officer of SIP.
 9         In 2013 Wimbledon obtained a default New York state judgment against SIP for
10   the amounts transferred to SIP plus interest. Thereafter Wimbledon commenced a federal
11   diversity action in Texas against Jam, Bergstein and others seeking individual
12   responsibility. In November 2017 Bergstein unilaterally negotiated a settlement with
13   Wimbledon on behalf of SIP, himself and others. The Settlement Agreement provided
14   three installment payments totaling $9 million to Wimbledon, with the last one being a
15   payment of $2 million to Wimbledon by November 16, 2018. If this payment was not
16   made, Wimbledon’s remedy would have been a consent judgment against Bergstein
17   created under the Settlement Agreement. SIP and individual defendants, not including
18   Jam, were released after the first two payments were made. The November 16, 2018 date
19   came and went without the third and final payment from SIP.
20         Instead of seeking to collect on the already provided-for consent judgment against
21   Bergstein, Wimbledon has now pointed its litigation crosshairs at Jam. Wimbledon seeks
22   from Jam all of SIP’s alleged remaining obligations owing to Wimbledon, allegedly
23   totaling upward of $23 million with a credit for the approximately $7 million already paid
24   under the Settlement Agreement based on the theory that Jam was the alter-ego of SIP.
25   Whether at ground level or at 30,000 feet this assertion does not pass muster. As discussed
26   in-depth herein, Jam had no ownership or control of SIP, its deals, or bank accounts. And
27   fatal to Wimbledon’s claim that Jam is SIP’s alter-ego is the undisputable fact that Jam
28   was never a shareholder of SIP – a prerequisite to any finding of him being SIP’s alter-
30                                               2
31             DEFENDANT KIARASH JAM’S MOTION FOR SUMMARY JUDGMENT
 Case 2:15-cv-06633-CAS-SS Document 409 Filed 04/10/19 Page 9 of 20 Page ID #:10626



 1   ego under Texas law. Moreover, even assuming, arguendo, that Jam was somehow an
 2   alter-ego of SIP, Wimbledon has already settled its claims against Jam by virtue of its
 3   settlement and release of SIP, which, under the controlling law of Texas, also releases any
 4   alter-ego thereof. Thus, even if Wimbledon wins its alter ego claim, it loses. Summary
 5   judgment in favor of Defendant Jam is warranted here.
 6   II.   STATEMENT OF UNDISPUTED FACT
 7         SIP’s Certificate of Formation was filed with the Texas Secretary of State’s Office
 8   on December 2, 2010. Undisputed Fact (“UF”) No. 1. While the certificate listed
 9   Bergstein’s attorney Aaron Grunfeld as SIP’s director, filed concurrently with the
10   certificate was SIP’s bylaws and “Resolutions Adopted by Sole Director,” which listed
11   Bergstein as SIP’s sole director and named him President and Secretary of SIP. UF No. 2.
12   SIP’s stated address was 10101 Fondren Road, Suite 515, Houston, Texas 77096. UF No.
13   3. SIP’s name was formally changed to “Advisory IP Services, Inc.” on June 13, 2012. UF
14   No. 4. SIP had two bank accounts with Deutsche Bank and one account with Wells Fargo
15   Bank, all of which listed Bergstein as the sole signatory. UF No. 5. SIP’s responsible
16   party for tax purposes filed with the IRS was Graybox, LLC (“Graybox”), another entity
17   wholly owned and controlled by Bergstein. UF No. 6.
18         87.5% of SIP’s outstanding shares were held by Owari Opus, Inc. (“Owari”). UF
19   No. 7. Owari was 100% owned and controlled by Bergstein. UF No. 8. The remaining
20   12.5% of SIP shares were intended to be held by Jerome Swartz, an individual. UF No. 9.
21   Jam never owned shares in SIP, and no SIP share certificate bearing Jam’s name was ever
22   issued to or received by Jam. UF No. 10.
23         In and around November 2011, Bergstein negotiated with representatives of Weston
24   Wimbledon’s investment of $17.7 million into SIP, on the promise that SIP’s
25   management of the money would produce a similar return to what Wimbledon would
26   have experienced if its funds were left in the Tewksbury Fund – a highly regarded
27   investment fund in which Wimbledon’s investor clients believed their investments would
28   be held. UF No. 11. Bergstein solely negotiated this deal on SIP’s behalf. UF No. 12.
30                                               3
31              DEFENDANT KIARASH JAM’S MOTION FOR SUMMARY JUDGMENT
     Case 2:15-cv-06633-CAS-SS Document 409 Filed 04/10/19 Page 10 of 20 Page ID
                                     #:10627


 1   Wimbledon’s investment into SIP was memorialized in the NPA and Reference Notes,
 2   which Jam executed on behalf of SIP as “Vice President.” UF No. 13. Jam also executed a
 3   Side Letter on SIP’s behalf (but not as Vice President), representing that at least $5
 4   million of Wimbledon’s investment would remain in SIP’s Deutsche Bank account,
 5   however this Side Letter was never fully executed or relied upon by Wimbledon. UF No.
 6   14. Bergstein directed Jam to execute these documents on SIP’s behalf, and Jam did so as
 7   he was accustomed to signing documents for Bergstein, whom he trusted, and which he
 8   understood numerous attorneys had vetted. UF No. 15. Jam did not read the lengthy NPA,
 9   Reference Notes, or Side Letter before signing them; he returned executed copies of a
10   revised set eleven minutes after receiving Bergstein’s email directing Jam to execute the
11   documents. UF No. 16. Bergstein routinely controlled Jam in transactions in which both
12   were involved. UF No. 17.
13         Wimbledon did not rely on Jam’s signature on the Side Letter, which was never
14   fully executed by Weston’s agent Keith Wellner, nor on Jam’s signatures on the NPA or
15   the Notes – indeed, Wimbledon has admitted that it had no oral communications with Jam
16   and Jam never made any misrepresentations to Wimbledon. UF No. 18. Wimbledon
17   would have accepted the NPA and Reference Notes regardless of who signed them on
18   behalf of SIP. UF No. 19.
19         Wimbledon’s investment totaling over $17,000,000 was transferred in two tranches
20   into a SIP Deutsche Bank account, which, like all the SIP bank accounts, was opened and
21   singularly controlled by Bergstein. UF No. 20. Bergstein solely determined the trajectory
22   of SIP’s funds, with Jam having no control over SIP’s use or transferring of its funds. UF
23   No. 21.
24         On February 8, 2013 Wimbledon filed in New York state court a complaint against
25   SIP for breach of the NPA due to SIP’s alleged misuse of Wimbledon’s monies. UF No.
26   22. Bergstein asked Jam to sign an affidavit re service of the complaint as a Vice
27   President of SIP. UF No. 23. On November 24, 2015, the New York court entered
28   judgment in Wimbledon’s favor for $23,051,971.31. UF No. 24. On July 30, 2015,
30                                                4
31              DEFENDANT KIARASH JAM’S MOTION FOR SUMMARY JUDGMENT
     Case 2:15-cv-06633-CAS-SS Document 409 Filed 04/10/19 Page 11 of 20 Page ID
                                     #:10628


 1   Wimbledon filed the instant alter-ego claims against, inter alia, Bergstein and Jam in
 2   United States District Court for the Southern District of Texas. UF No. 25. On April 4,
 3   2016 this case was transferred to this Court and it was subsequently consolidated into
 4   Case No. 2:15-cv-6633-CAS. UF No. 26.
 5         In 2017, Bergstein and Wimbledon began settlement negotiations. UF No. 27.
 6   Bergstein, through his counsel, negotiated on behalf of himself, Graybox (to which he was
 7   its sole member), and SIP. UF No. 28. On November 16, 2017, Bergstein, SIP, Graybox,
 8   and Wimbledon executed the Settlement Agreement which purported to settle
 9   Wimbledon’s claims against Bergstein, SIP and Graybox in exchange for $9,412,000. UF
10   No. 29. Bergstein executed the Settlement Agreement on SIP’s behalf. UF No. 30.
11         The $9,412,000 payment to Wimbledon was to be made in three installments: (1)
12   Graybox was to make an initial $2,412,000 payment on the date the Settlement
13   Agreement was executed; (2) SIP was to pay $5 million within 30 days of the Settlement
14   Agreement’s execution; and (3) SIP was to pay an additional $2 million within twelve
15   months of the Settlement’s execution. UF No. 31. The third installment payment SIP was
16   to make was secured by a consent judgment against Bergstein and in favor of Wimbledon.
17   UF No. 32.
18         The Settlement Agreement provided that if the first two installments were paid,
19   Wimbledon would release Bergstein, Graybox, and SIP, along with all other parties to the
20   instant lawsuit except for Jam and Integrated Administration. UF No. 33. Jam and
21   Integrated Administration would be released only if the third installment (SIP’s additional
22   payment of $2 million) was paid. UF No. 34. Graybox made the first installment payment,
23   and SIP, using Bergstein’s personal funds and assets (and assets from entities he
24   controlled), made the second installment payment. UF No. 35. Accordingly, Wimbledon
25   released Bergstein, Graybox, SIP, and all other parties except Jam and Integrated
26   Administration. UF No. 36. SIP’s final $2 million installment payment was never made.
27   UF No. 37.
28         Even though Wimbledon had an active complaint alleging Jam was the alter ego of
30                                               5
31             DEFENDANT KIARASH JAM’S MOTION FOR SUMMARY JUDGMENT
     Case 2:15-cv-06633-CAS-SS Document 409 Filed 04/10/19 Page 12 of 20 Page ID
                                     #:10629


 1   SIP, it did not invite Jam to the negotiations of the Settlement Agreement and indeed Jam
 2   was in no way involved in the negotiations which culminated in the Settlement
 3   Agreement’s execution. UF No. 38. Jam did not learn about the Settlement Agreement’s
 4   existence or terms until the Settlement Agreement was presented as evidence in
 5   Bergstein’s criminal trial in February 2018. UF No. 39. Due to his pending appeal in that
 6   case, Bergstein is unavailable as a witness here. UF No. 40.
 7   III.   LEGAL ARGUMENT
 8          A.    Motion for Summary Judgment Standard
 9          Federal Rule of Civil Procedure 56(a) permits “[a] party [to] move for summary
10   judgment, identifying each claim or defense – or the part of each claim or defense – on
11   which summary judgment is sought.” A motion for summary judgment should be granted
12   if “there is no genuine issue as to any material fact and that the moving party is entitled to
13   a judgment as a matter of law.” Fed. R. Civ. P. 56(c).
14          The moving party without the burden of persuasion “must either produce evidence
15   negating an essential element of the nonmoving party’s claim or defense or show that the
16   nonmoving party does not have enough evidence of an essential element to carry its
17   ultimate burden of persuasion at trial.” Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Cos.,
18   Inc., 210 F.3d 1099, 1102 (9th Cir. 2000). If the moving party meets this initial burden,
19   the nonmoving party must identify “specific facts showing that there is a genuine issue for
20   trial.” T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir.
21   1987). However, “the mere existence of a scintilla of evidence supporting the non-moving
22   party’s position” will not defeat a motion for summary judgment. Peliculas Y Videos
23   Internacionales, S.A., 302 F. Supp. 2d 1131, 1133-34 (C.D. Cal. 2004) (citing Anderson v.
24   Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)). The non-moving party must produce
25   evidence or point to specific facts upon which a jury could reasonably find for them.
26   Anderson, 477 U.S. at 252.
27          Since Wimbledon bears the burden of persuasion of showing that Jam is SIP’s
28   alter-ego, all Jam must show to be entitled to summary judgment is that Wimbledon
30                                                 6
31               DEFENDANT KIARASH JAM’S MOTION FOR SUMMARY JUDGMENT
     Case 2:15-cv-06633-CAS-SS Document 409 Filed 04/10/19 Page 13 of 20 Page ID
                                     #:10630


 1   cannot establish an element of its alter-ego claim, or that its alter-ego claim was
 2   extinguished with the full release of SIP pursuant to the Settlement Agreement.
 3         B.     Texas Law Governs Wimbledon’s Alter-Ego Claims against Jam
 4         As a preliminary matter, Wimbledon’s claims against Jam present a choice-of-law
 5   issue that should be decided in favor of Texas law pursuant to the doctrine set forth in Van
 6   Dusen v. Barrack, 376 U.S. 612 (1964) and reiterated in Ferens v. John Deere Co., 494
 7   U.S. 516 (1990). Under these cases, the substantive laws of the forum state where a
 8   federal diversity suit was originally filed will still govern after the case is transferred
 9   under 28 U.S.C § 1404(a) since a § 1404(a) venue transfer results only in “a change of
10   courtrooms,” and not a change of law. Ferens, 494 U.S. at 531; Van Dusen, 376 U.S. at
11   637; Ravelo Monegro v. Rosa, 211 F.3d 509, 513 n. 3 (9th Cir. 2000). Here, Wimbledon
12   first filed its complaint against Jam in United States District Court for the Southern
13   District of Texas on July 30, 2015; the case was transferred, pursuant to 28 U.S.C. §
14   1404(a), to this Court on April 4, 2016. See Case No. 2:16-cv-02287-CAS-SS, Dkt. Nos.
15   1, 64-65. Because this case was originally filed in a Texas-based district court, Texas
16   substantive law is to govern.
17         Moreover, even if Van Dusen and Ferens were inapplicable, Texas law would still
18   govern Wimbledon’s alter-ego claims given that SIP is a Texas corporation and the law of
19   the state of incorporation governs alter-ego claims. See Amoco Chem. Co. v. Tex Tin
20   Corp., 925 F. Supp. 1192, 1201 (S.D. Tex. 1996) citing Restatement (Second) of Conflict
21   of Laws §§ 307, 309 (1971) (“The Court looks to the law of the State of incorporation for
22   each corporate defendant to determine whether its corporate entity should be
23   disregarded.”) (brackets omitted).
24         Therefore, Texas law governs Wimbledon’s claims against Jam.
25         C.     Wimbledon’s Claim that Jam is SIP’s Alter-ego Fails as a Matter of Law
                  Because Jam was Never a Shareholder in SIP.
26
27         Under Texas law, a claim of alter-ego requires “[1] a unity between the corporation

28   and the individual to the extent that the corporation’s separateness has ceased, and [2]

30                                                  7
31              DEFENDANT KIARASH JAM’S MOTION FOR SUMMARY JUDGMENT
     Case 2:15-cv-06633-CAS-SS Document 409 Filed 04/10/19 Page 14 of 20 Page ID
                                     #:10631


 1   holding only the corporation liable would be unjust.” Endsley Elec., Inc. v. Altech, Inc.,
 2   378 S.W.3d 15, 23 (Tex. App. – Texarkana 2012). Critically, Texas law requires the
 3   purported alter-ego of a corporation be a shareholder of that corporation. See Bollore S.A.
 4   v. Import Warehouse, Inc., 448 F.3d 317, 325 (5th Cir. 2006) (“The great weight of Texas
 5   precedent indicates that, for the alter ego doctrine to apply against an individual under this
 6   test, the individual must own stock in the corporation.”); Permian Petroleum Co. v.
 7   Petroleos Mexicanos, 934 F.2d 635, 643 (5th Cir. 1991) (“Texas courts will not apply the
 8   alter ego doctrine to directly or reversely pierce the corporate veil unless one of the ‘alter
 9   egos’ owns stock in the other.”); Castleberry v. Branscum, 721 S.W.2d 270, 272 (Tex.
10   1986) (stating that to be considered a corporation’s alter-ego, an individual must have
11   “ownership and control” over the corporation).
12         Here, Jam was never a shareholder in SIP. At its inception, SIP stock was held, or
13   was intended to be held, by two entities/persons: Owari, which owned 87.5%, and Jerome
14   Swartz, who was to own 12.5%. UF Nos. 7, 8, 9. Bergstein was the sole owner of Owari.
15   UF No. 8. Furthermore, Jam was never issued and never possessed a stock certificate
16   indicating ownership in SIP. UF No. 10. While possession of a stock certificate is not
17   necessarily required in order to be considered a shareholder, see Krainz v. Kodiak
18   Resources, Inc., 436 S.W.3d 325, 331 (Tex. App. – Austin 2013), there is no evidence
19   showing that Jam ever became a shareholder of SIP.
20         Because he was never a shareholder of SIP, as a matter of Texas law, Jam cannot be
21   SIP’s alter-ego. See Bollore S.A., 448 F.3d at 325-26 (vacating order piercing the
22   corporate veil on an alter-ego theory because no evidence was shown that the purported
23   alter-egos owned shares in corporation). Thus, because Wimbledon will be unable to
24   establish the necessary “ownership and control” element of its alter-ego claim against
25
26
27
28
30                                                 8
31              DEFENDANT KIARASH JAM’S MOTION FOR SUMMARY JUDGMENT
     Case 2:15-cv-06633-CAS-SS Document 409 Filed 04/10/19 Page 15 of 20 Page ID
                                     #:10632


 1   Jam, Jam is entitled to summary judgment on this claim.1
 2         D.     Alternatively, There Is No Genuine Dispute that Jam Did Not Control
                  and Dominate SIP – Rather, all Indications Point to Bergstein Being
 3                SIP’s Sole Alter-ego.
 4
           Alternatively, Jam is entitled to summary judgment given that there is no genuine
 5
     dispute as to the material fact that Jam did not sufficiently dominate or control SIP in
 6
     order to be deemed its alter-ego. Indeed, assuming arguendo that SIP had an alter-ego, all
 7
     the evidence points to Bergstein being SIP’s sole alter-ego.
 8
           As noted above, the two elements of an alter-ego claim under Texas law are “[1] a
 9
     unity between the corporation and the individual to the extent that the corporation’s
10
     separateness has ceased, and [2] holding only the corporation liable would be unjust.”
11
     Endsley Elec., Inc., 378 S.W.3d at 23. As to the first element, the factors Texas courts
12
     weigh in determining whether there is an inextricable unity between the individual and the
13
     corporation are “the degree to which corporate formalities have been followed and
14
     corporate and individual property have been kept separately, the amount of financial
15
     interest, ownership and control the individual maintains over the corporation, and whether
16
     the corporation has been used for personal purposes.” Mancorp, Inc. v. Culpepper, 802
17
     S.W.2d 226, 229 (Tex. 1990). In other words, Texas courts look to see whether an
18
     individual “owns or controls the corporate entity and operates the company in a manner
19
     indistinguishable from his personal affairs and in a manner calculated to mislead those
20
     dealing with him to their detriment.” Lisanti v. Dixon, 147 S.W.3d 638, 644 (Tex. App. –
21
     Dallas 2004).
22
23   1
       The same conclusion is reached even if the Court determines that California law governs
24   the alter-ego claim. Like Texas, California law also requires any purported alter-ego of a
     corporation be a shareholder of that corporation. See Firstmark Capital Corp. v. Hempel
25   Financial Corp., 859 F.2d 92, 94 (9th Cir. 1988) citing Riddle v. Leuschner, 51 Cal. 2d
     574, 580 (1959) (“Ownership of an interest in the corporation is an essential part of the
26   element of unity of ownership and interest. If an individual’s ownership is not established,
27   the corporation’s obligations cannot be imposed on him or her.”); Assessment Appeals
     Services, LLC v. Corolla Centers, Inc., No. B169461, 2005 WL 249392, at *5 (Cal. Ct.
28   App. Feb. 3, 2005) (“Lorda was not a shareholder of Corolla, and no evidence was
     presented on which he could be held responsible under any alter ego theory.”).
30                                                9
31              DEFENDANT KIARASH JAM’S MOTION FOR SUMMARY JUDGMENT
     Case 2:15-cv-06633-CAS-SS Document 409 Filed 04/10/19 Page 16 of 20 Page ID
                                     #:10633


 1         Bergstein, not Jam, certainly controlled SIP given that he formed SIP, was named
 2   its sole director, President, and secretary, and that one of his wholly-owned entities,
 3   Owari, was the majority shareholder of SIP. UF Nos. 1, 2, 7, 8. Bergstein’s wholly owned
 4   entity, Graybox, was also the responsible party for tax purposes for SIP. UF No. 6.
 5   Moreover, it is incontrovertible that Bergstein solely negotiated, on SIP’s behalf,
 6   Wimbledon’s investment into SIP and solely controlled SIP’s Deutsche Bank and Wells
 7   Fargo Bank accounts to which Wimbledon’s $17.7 million was transferred. UF Nos. 5,
 8   11, 12, 20, 21. As the unilateral wielder of the deposits in SIP’s bank account, Bergstein
 9   dictated SIP’s transfers of monies received from Wimbledon. UF Nos. 5, 20, 21. Lastly,
10   Bergstein solely negotiated SIP’s settlement from the instant lawsuit, and gathered the
11   assets used to make SIP’s second installment payment. UF Nos. 27, 28, 29, 30, 35.
12   Moreover, the Settlement Agreement provided Wimbledon a consent judgment against
13   Bergstein personally to secure SIP’s last installment payment. UF No. 32.
14         Bergstein exclusively held SIP in a vise grip and his fingerprints were on every
15   facet of SIP’s operation. This stands in stark contrast to Jam’s meager involvement with
16   SIP, which was limited to executing the NPA and Reference Notes as SIP’s Vice
17   President2 and the Side Letter addressed to Weston (not as Vice President), which
18   Wimbledon did not rely upon. UF Nos. 13, 14, 16, 18. In fact, Wimbledon did not rely on
19   Jam’s role in the execution of the NPA and Reference Notes at all. UF No. 18. If
20   Wimbledon had done any diligence on Jam, they would have learned that he was a movie
21   producer with a string of movies, most of which had lost money, see
22
23   2
      While Jam signed the NPA and Reference Notes as SIP’s Vice President, these are the
24   only documents titling Jam as such. No other official corporate documents list him as
     Vice President or any other officer position. All other documents indicate that Bergstein
25   was the sole officer of SIP, further indicating that Jam never was truly involved in SIP and
     was only tangentially related to it at the behest of Bergstein. Furthermore, even if,
26   arguendo, Jam was formally SIP’s Vice President, that fact in and of itself is in no way
27   determinative of whether Jam was SIP’s alter-ego. See Nichols v. Tseng Hsiang Lin, 282
     S.W.3d 743, 747 (Tex. App. – Dallas 2009) (“An individual’s standing as an officer,
28   director, or majority shareholder of an entity alone is insufficient to support a finding of
     alter ego.”).
30                                                10
31              DEFENDANT KIARASH JAM’S MOTION FOR SUMMARY JUDGMENT
     Case 2:15-cv-06633-CAS-SS Document 409 Filed 04/10/19 Page 17 of 20 Page ID
                                     #:10634


 1   https://en.wikipedia.org/wiki/Kia_Jam (last accessed April 10, 2019), hardly the
 2   qualifications of a multi-million or billion dollar fund manager who one would transfer all
 3   one’s assets to from Tewksbury, one of the most successful conservative money managers
 4   in the world. Even if Wimbledon had reasonably relied on any action of Jam’s, Jam’s
 5   actions were done at the behest of Bergstein UF No. 15, 17, 23. Moreover, as noted
 6   above, Jam was not SIP’s shareholder, was not a signatory on SIP’s bank accounts, and
 7   there is no evidence that Jam ever directed money transfers from SIP’s accounts. UF Nos.
 8   5, 10, 20, 21. Jam had no other involvement in the operative facts underlying
 9   Wimbledon’s claims against SIP. Every other SIP action was done solely by Bergstein.
10   Simply put, Jam was a bit player in a show starring, directed by, and produced by
11   Bergstein.
12         There is no evidence showing that Jam “dominated and controlled” SIP to the point
13   where there was an inextricable “unity” between Jam and SIP making Jam SIP’s alter-
14   ego. Jam is thus entitled to summary judgment on this claim.
15         E.      Alternatively, Even if, Arguendo, Jam Is SIP’s Alter-ego, Wimbledon’s
                   Claims against Jam Have Been Settled by Virtue of Wimbledon’s
16                 Settlement With and Release of SIP via the Settlement Agreement.
17
           Should the Court find that Jam is SIP’s alter-ego (or that there is a dispute of fact
18
     on the issue), the Court should nevertheless find that Jam is entitled to summary judgment
19
     given that Wimbledon has already settled its claims against SIP via the Settlement
20
     Agreement3 and thus, by extension, settled its claims against Jam.
21
22   3
       The Settlement Agreement does contain a choice of law provision providing that
     California law is to govern “all claims arising out of or related to [the Settlement
23   Agreement], whether sounding in tort, statute, or otherwise . . .” Exhibit X to Wiechert
24   Decl. at p. 12 ¶ (D)(2)(a). This provision does not govern Jam’s assertion that
     Wimbledon’s claims against him have been settled via the Settlement Agreement since
25   this assertion does not arise from or relate to the terms of Settlement Agreement itself but
     rather relates to a collateral issue not addressed by the Settlement Agreement. See
26   Wehlage v. EmpRes Healthcare Inc., 821 F. Supp. 2d 1122, 1127-28 (N.D. Cal. 2011)
27   (holding that alter-ego claims were collateral to a contract and thus not governed by a
     choice of law provision); Dassault Falcon Jet Corp. v. Oberflex, Inc., 909 F. Supp. 345,
28   348-49 (M.D.N.C. 1995) (same); Schlumberger Logelco Inc. v. Morgan Equipment Co.,
     No. C-94-1776 MHP, 1996 WL 251951, at *3 (N.D. Cal. May 3, 1996) (same).
30                                               11
31                DEFENDANT KIARASH JAM’S MOTION FOR SUMMARY JUDGMENT
     Case 2:15-cv-06633-CAS-SS Document 409 Filed 04/10/19 Page 18 of 20 Page ID
                                     #:10635


 1         Texas, like most other jurisdictions, has abrogated the common law rule which
 2   precluded a plaintiff from pursuing claims against other joint tortfeasors after settling and
 3   releasing another joint tortfeasor. See McMillen v. Klingensmith, 467 S.W.2d 193, 196
 4   (Tex. 1971). However, this abrogation of the common law rule as applied to joint
 5   tortfeasors does not apply to a corporation/alter-ego situation because Texas law does not
 6   consider a corporation and its alter-ego to be akin to joint tortfeasors. See Lewis v. Exxon
 7   Co., USA, 786 S.W.2d 724, 732 (Tex. App. – El Paso 1989) abrogated on other grounds
 8   by Ruiz v. Conoco, Inc., 868 S.W.2d 752 (Tex. 1993) (“Lewis’ amended petition merely
 9   alleges that the Holts operated H&H Trucking, Inc., as their ‘alter-ego’ . . . Under these
10   allegations, H&H Trucking, Inc., would be liable if at all, only on a respondeat superior
11   theory, and the Holts would be liable, if at all, following a finding of liability on the part
12   of H&H Trucking only on a theory of alter ego, neither of which is sufficient to
13   characterize them as ‘alleged joint tort-feasors’ . . .”).
14         Thus, under Texas law, the settlement and release of a corporation equates to the
15   settlement and release of its alter-ego, and vice versa. This notion is consistent with the
16   underlying principles of piercing the corporate veil under an alter-ego theory, which
17   presumes that there is no actual separation between the corporation and the individual
18   owner/shareholder and that the two are actually one and the same. See Richard Nugent
19   and CAO, Inc. v. Estate of Ellickson, 543 S.W.3d 243, 264 (Tex. App. – Houston 2018)
20   (“The concept of alter ego, as typically applied in the corporate context, collapses the
21   distinction between a corporation and its shareholder or shareholders by treating them as
22   one and the same for liability purposes.”). It logically flows then that to settle with one is
23   to settle with the other given that there actually is no corporation – it is just an individual
24   acting under the guise of a corporate form.
25         Therefore, assuming, arguendo, Jam is SIP’s alter-ego is to assume that Jam and
26   SIP are one and the same. Thus, when Wimbledon released SIP via the Settlement
27   Agreement, it equally settled with Jam, thus meaning Wimbledon’s current claim that Jam
28   is liable for SIP’s obligations has been settled and released.
30                                                  12
31              DEFENDANT KIARASH JAM’S MOTION FOR SUMMARY JUDGMENT
     Case 2:15-cv-06633-CAS-SS Document 409 Filed 04/10/19 Page 19 of 20 Page ID
                                     #:10636


 1   IV.   CONCLUSION
 2         Based on the foregoing, the Court should find that Jam is entitled to summary
 3   judgment on Wimbledon’s alter-ego claim on three separate grounds: (1) Jam was never a
 4   shareholder of SIP; (2) there is not a scintilla of evidence showing that Jam dominated or
 5   controlled SIP to such an extent evidencing an alter-ego relationship; and (3) even if,
 6   arguendo, Jam is SIP’s alter-ego, Wimbledon’s claims against him have already been
 7   settled via Wimbledon’s settlement with SIP via the Settlement Agreement. Moreover, the
 8   foregoing demonstrates that it was Bergstein who solely controlled nearly every facet of
 9   SIP’s operation. Jam had only a cameo in a show starring, directed, and produced by
10   Bergstein.
11         Therefore, Defendant Kiarash Jam respectfully requests the Court enter summary
12   judgment in his favor on Plaintiff The Wimbledon Fund, SPC (Class TT)’s solitary alter-
13   ego claim and dismiss it.
14                                          Respectfully submitted,
15
16   Dated: April 10, 2019                  LAW OFFICE OF DAVID W. WIECHERT
17                                          By: /s/ David W. Wiechert
18                                          David W. Wiechert
                                            Jahnavi Goldstein
19                                          William J. Migler
20                                          Attorneys for Defendants
                                            Kiarash Jam and Integrated Administration, Inc.
21
22
23
24
25
26
27
28
30                                               13
31                DEFENDANT KIARASH JAM’S MOTION FOR SUMMARY JUDGMENT
     Case 2:15-cv-06633-CAS-SS Document 409 Filed 04/10/19 Page 20 of 20 Page ID
                                     #:10637


 1                               CERTIFICATE OF SERVICE
 2
           I, Danielle Dragotta, an employee of the Law Office of David W. Wiechert, located
 3   at 27136 Paseo Espada, Suite B1123, San Juan Capistrano, declare under penalty and
 4   perjury that I am over the age of eighteen (18) and not a party to the above-entitled
     proceeding.
 5
 6        On April 10, 2019, I served the forgoing documents, described as DEFENDANT
     KIARASH JAM’S NOTICE OF MOTION AND MOTION FOR SUMMARY
 7   JUDGMENT; MEMORANDUM OF POINTS AND AUTHORITIES;
 8   DECLARATION OF KIARASH JAM; DECLARATION OF DAVID
     WIECHERT; EXHIBITS; PROPOSED STATEMENT OF
 9   UNCONTROVERTED FACTS AND CONLUSIONS OF LAW IN SUPPORT OF
10   HIS MOTION FOR SUMMARY JUDGMENT on all interested parties as follows:

11
12   [ ]   BY MAIL: I caused such envelope(s) to be deposited in the mail at San Clemente,
           California with postage thereon fully prepaid to the office of the addressee(s) as
13
           indicated on the attached service list. I am “readily familiar” with this firm’s
14         practice of collection and processing correspondence for mailing. It is deposited
15         with the U.S. Postal Service on that same day in the ordinary course of business. I
           am aware that on motion of party served, service is presumed invalid if postal
16         cancellation date or postage meter date is more than one day after the date of
17         deposit for mailing in affidavit.

18 [X]     BY E-MAIL: I caused a copy to be transmitted electronically by filing the

19         foregoing with the clerk of the District Court using its ECF system, which
           electronically notifies counsel for the parties.
20
     [ ]   BY PERSONAL SERVICE: I personally delivered the document listed above to
21
           the persons at the address set forth below.
22
     [X]   FEDERAL: I declare that I am employed in the office of a member of the Bar of
23
           this court at whose direction the service was made.
24
          I certify under penalty of perjury under the laws of the United States of
25   America that the foregoing is true and correct.
26         Executed on April 10, 2019, at San Juan Capistrano, California.
27
                                                  /s/Danielle Dragotta
28                                                Danielle Dragotta
30                                             1
31                                   CERTIFICATE OF SERVICE
